United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






Inventor: William O. Bozeman		:
Application No. 14/981,608			:		Decision on Petition under
Filing Date: December 28, 2015		:		37 C.F.R. §§ 1.78(c) and 1.78(e)	
Attorney Docket No. 340.121307_CON	:


This is a decision on the petition under 37 C.F.R. § 1.78 filed November 19, 2021.

There are currently no benefit claims of record, and applicant seeks to have the application include one benefit claim under 35 U.S.C. § 119(e) and five benefit claims under 35 U.S.C. 
§ 120.  Therefore, the petition is being treated as a petition under 37 C.F.R. §§ 1.78(c) and 1.78(e).

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

       Benefit Claim      Application No.     Relationship1    Prior Application No.

(1)		This			CON		14/280,556
(2)		14/280,556		CON		13/507,387
(3)		13/507,387		CON		12/893,837
(4)		12/893,837		DIV		10/871,006
(5)		10/871,006		CIP		09/983,065
(6)		09/983,065		CLM		60/243,722
(7)		60/243,722		[Blank]	[Blank]

The application was filed with an application data sheet (“ADS”) on December 28, 2015.

The specification filed December 28, 2015, includes benefit claims (1)-(6) set forth above.  However, to be effective, benefit claims must be in an ADS.  



The Office did not enter benefit claims (2)-(7) for the following reasons:

(1)	Benefit claims (2)-(7) were improper because the benefit claims did not include a benefit claim “linking” this application with Application No. 14/280,556; and
(2)	Benefit claim (7) is also improper because a provisional application cannot claim the benefit of priority to another application and the benefit claim fails to identify a relationship and prior application number.

A corrected ADS listing benefit claims (1)-(6) was filed on February 16, 2016.  37 C.F.R.            § 1.76(c)(2) states in part, with emphasis added, “[The ADS] must identify the information [of record] that is being changed, with underlining for insertions, and strike-through or brackets for text removed.”   Pursuant to 37 C.F.R. § 1.76(c)(2), if a corrected ADS is adding a benefit claim, all of the information applicable to the benefit claim must be underlined in the ADS.  The corrected ADS is improper because the benefit information in the corrected ADS is not underlined.  As a result, benefit claims (1)-(6) were not entered.

A second corrected ADS listing benefit claims (1)-(6) was filed on August 17, 2017.  February 16, 2016.  The second corrected ADS was untimely filed with the Office, and the ADS is improper and fails to comply with 37 C.F.R. § 1.76(c)(2) because the benefit information in the corrected ADS is not underlined.  As a result, benefit claims (1)-(6) were not entered.

A third corrected ADS listing benefit claims (1)-(6) was filed on September 25, 2020.  The benefit information in the third corrected ADS is underlined.  The third corrected ADS was untimely filed with the Office, a portion of the benefit information is illegible, and the benefit information section of the ADS lists information in brackets that cannot be deleted from the record because the Office never entered the information into the record.  As a result, the Office did not enter benefit claims (1)-(6).

A fourth corrected ADS listing benefit claims (1)-(6) was untimely filed on April 22, 2021.  The fourth corrected ADS is proper.  However, the benefit claims were not entered because a petition under 37 C.F.R. § 1.78 was not filed with the fourth corrected ADS.

The Office issued a communication on April 23, 2021, informing applicant that the benefit claims were not entered because the benefit claims were not filed within the required time period.  The communication states applicant may wish to consider filing a petition to accept the late benefit claims under 37 C.F.R. § 1.78.

The petition was filed on November 19, 2021.

A petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) must be accompanied by:  

(1) 	The reference required by 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3) to 
the prior filed provisional application(s) and required by 35 U.S.C. § 120 and 
37 C.F.R. § 1.78(d)(2) to the nonprovisional application(s); 

(3) 	A statement that the entire delay between the date the claims were due under 
37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(3) and the date the claims were filed was unintentional.2  

As to items (2) and (3), the petition includes the petition includes the required $525 petition fee and an acceptable statement of delay.3  The Office notes the petition requests a refund of the petition fee.  However, the fee for a petition under 37 C.F.R. § 1.78 is not refundable.  

As to item (1), the reference in the corrected ADS filed April 22, 2021, is unacceptable because benefit claims (2)-(6) are improper.

When a benefit claim is based on a chain of applications, the benefit claim must make a reference to the first (earliest) application and every intermediate application and every intermediate application must make a reference to the first (earliest) application and every application after the first application and before such intermediate application.  See Encyclopaedia Brittanica, Inc., v. Alpine Elecs. of Am., Inc., 609 F.3d 1345 (Fed. Cir. 2010).
See also MPEP § 201.06(d).  The following example illustrating the need for a proper chain of priority is set forth in MPEP § 201.11:

If an applicant desires, for example, the following benefit claim: “this application 
is a continuation of Application No. C, filed ---, which is a continuation of 
Application No. B, filed ---, which claims the benefit of provisional Application 
No. A, filed ---,” then Application No. C must have a reference to Application 
No. B and provisional Application No. A, and Application No. B must have a 
reference to provisional Application No. A.

A review of the record in this case indicates appropriate references were not made in one of the intermediate applications.  Specifically, Application No. 14/280,556 does not include any benefit claims.  Therefore, benefit claims (2)-(6) are improper.

Benefit claim (3) is also improper because Application No. 13/507,387 lacks copendency       with Application No. 12/893,837.  In Application No. 12/893,837, an Office action setting a three-month shortened statutory period for reply was issued on December 19, 2011.  A reply was not filed, and an extension of time was not obtained.4  As a result, Application No. 12/893,837 became abandoned on March 20, 2012.  Application No. 13/507,387 was filed June 25, 2012, which is after the date Application No. 12/893,837 became abandoned.
See 37 C.F.R. §§ 1.78(c)(3) and 1.78(e)(3). 

In order for a petition under 37 C.F.R. § 1.78 to be grantable, the entire delay between the date the claim was due and the date the claim was filed must have been unintentional

The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.5  The notice states,

[The] USPTO will require additional information …when a petition to accept a delayed priority claim or benefit claim is filed more than two years after the date the priority or benefit claim was due….  Section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) discusses the ‘‘unintentional’’ delay standard with respect to petitions to revive an abandoned application, but its discussion of the ‘‘unintentional’’ delay is generally applicable to any petition under the ‘‘unintentional’’ delay standard…  An applicant or patentee cannot meet the ‘‘unintentional delay’’ standard in 37 C.F.R. 1.55(e), 1.78(c) and (e), 1.137(a), or 1.378(b) if the entire delay is not unintentional. See MPEP 711.03(c), subsections II.C. through F.6

The instant petition was filed on November 19, 2021, which is more than two years after the expiration of the time periods to file the benefit claims at issue.  Therefore, the Office is requesting information concerning the delay in the submission of the benefit claims.

The first corrected ADS was filed on February 16, 2016.  The second corrected ADS was filed on August 17, 2017.  Any renewed petition should identify the approximate date that applicant discovered the Office had not entered the benefit claims in the first corrected ADS.  If the period between the date of discovery and the submission of the second corrected ADS is substantial, the renewed petition should include an explanation for the delay in filing the second corrected ADS.

Any renewed petition should identify the approximate date that applicant discovered the Office had not entered the benefit claims in the second corrected ADS.  If the period between the date of discovery and the submission of the third ADS on September 25, 2020, is substantial, the renewed petition should include an explanation for the delay in filing the third corrected ADS.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.7  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents

		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 With respect to the relationship identified for each benefit claim, CON = “continuation of”, CIP = “continuation in part of”, DIV = “divisional of”, and CLM = “claims the benefit of”.
        2 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.78(e)(3).
        3 37 C.F.R. § 1.78(c) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  37 C.F.R. § 1.78(e) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  The statement of delay in the petition is being construed as the statements required under 37 C.F.R. §§ 1.78(c) and 1.78(e).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.
        4 The Office acknowledges a request for a three-month extension of time was untimely filed on June 25, 2012, after the expiration of the statutory period for reply.
        5 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        6 Id. at 12223.
        7 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.